Citation Nr: 0327077	
Decision Date: 10/09/03    Archive Date: 10/20/03

DOCKET NO.  02-09 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Atlanta, Georgia


THE ISSUE

Entitlement to an increase in a 10 percent rating for 
irritable bowel syndrome.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel






INTRODUCTION

The veteran had active service from June 1975 to June 1979.  
This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a December 2001 RO rating decision 
which increased the rating for the veteran's service-
connected irritable bowel syndrome from noncompensable to 10 
percent; she appeals for an even higher rating.  She 
requested a Travel Board hearing but failed to appear for 
such hearing which was scheduled for June 2003.  


FINDINGS OF FACT

The veteran's irritable bowel syndrome is no more than 
moderate in degree.  


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
irritable bowel syndrome have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.114, Diagnostic Code 7319 
(2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran served on active duty in the Air Force from June 
1975 to June 1979.  Her service medical records indicate that 
she was treated for irritable bowel syndrome.  

In August 1979, the RO granted service connection and a 
noncompensable rating for irritable bowel syndrome.  

In July 2001, the veteran filed a claim for an increased 
rating for irritable bowel syndrome.  

The veteran underwent a gastrointestinal examination for the 
VA (performed by QTC Medical Services) in October 2001.  She 
reported that she had recurrent episodes of diarrhea since 
the late 1970s and that she underwent a colonoscopy at that 
time which was negative.  She stated that she had difficulty 
controlling her bowels and that she sometimes had 
incontinence of her stool.  She reported that her symptoms 
were worse after eating.  She said she had outbreaks lasting 
approximately one week with three to twelve episodes of 
diarrhea per day.  She stated that she frequently had nausea 
after eating and that her weight would fluctuate within 20 
pounds in a few days, depending on her symptoms.  She denied 
constipation and that her appetite was good.  She said she 
often had left lower quadrant abdominal pain.  She reported 
that she took medication for the problem.  The examiner 
reported that that the veteran's general appearance was 
within normal limits and that she was well developed and well 
nourished with no signs of acute distress.  She was 5 feet 8 
inches tall and weighed 214 pounds.  The abdomen showed 
striae over the entire abdominal wall.  There were no 
superficial veins or distension.  There was mild tenderness 
to palpation in the left lower quadrant.  The liver was not 
palpable, and there were no ascites.  It was reported that an 
upper gastrointestinal series was negative.  The diagnosis 
was irritable bowel syndrome.  The examiner commented that 
there was no change, and that based on the veteran's symptoms 
her condition was felt to be moderate.  The examiner also 
remarked that the veteran's gastrointestinal condition was 
not causing significant anemia or malnutrition.  

A December 2001 RO decision increased the rating for the 
veteran's irritable bowel syndrome to 10 percent.  

Private medical records from recent years, and VA treatment 
records from 2001 to 2002, primarily concern other medical 
ailments such as fibromyalgia, hypothyroidism, cardiovascular 
problems, rhinitis, orthopedic ailments, and a nervous 
condition.  A February 2001 VA treatment record notes that 
the veteran's meal consumption level was good and that she 
consumed two meals per day.  She reported that she had 
constipation but not diarrhea.  The diagnosis was obesity.  

II.  Analysis

The RO recently increased the veteran's rating for irritable 
bowel syndrome from 0 percent to 10 percent, and she appeals 
for an even higher rating.

Through correspondence, the rating decision, and the 
statement of the case, the veteran has been informed of the 
evidence necessary to substantiate her claim.  Identified 
relevant medical records have been obtained, and a VA 
examination has been provided.  The Board finds that the 
notice and duty to assist provisions of the law have been 
satisfied.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities.  Separate 
diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

Irritable colon syndrome (spastic colitis, mucous colitis, 
etc.) is rated 0 percent when mild, with disturbances of 
bowel function with occasional episodes of abdominal 
distress.  A 10 percent rating requires irritable colon 
syndrome which is moderate, with frequent episodes of bowel 
disturbance with abdominal distress.  A 30 percent rating 
requires irritable colon syndrome which is severe, with 
diarrhea, or alternating diarrhea and constipation, with more 
or less constant abdominal distress.  38 C.F.R. § 4.114, 
Diagnostic Code 7319.  

At the October 2001 VA examination, the veteran described 
bowel symptoms such as episodes of diarrhea and abdominal 
pain.  Objective findings included mild tenderness to 
palpation in the left lower quadrant.  The diagnosis was 
irritable bowel syndrome, and the examiner commented that the 
veteran's condition was felt to be moderate.  Private 
treatment records in recent years, and VA treatment records 
from 2001-2002, primarily concern unrelated ailments and do 
not show more than moderate signs or symptoms of irritable 
bowel syndrome.

The evidence as a whole shows that the veteran's irritable 
bowel syndrome is not more than moderate within the meaning 
of Code 7319 is not in order, and thus no more than a 10 
percent rating may be assigned at this time.  Symptomatology 
indicative of severe irritable bowel syndrome within the 
meaning of this diagnostic code, as required for a 30 percent 
rating, are not demonstrated.  As the preponderance of the 
evidence is against the claim for an increase in a 10 percent 
rating for irritable bowel syndrome, the benefit-of-the-doubt 
rule does not apply, and the claim must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).  


ORDER

An increased rating for irritable bowel syndrome is denied.  



	                        
____________________________________________
	L. W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



